BLAND, P. J.
The suit is for divorce. The ground alleged in the petition is desertion. There was no answer denying the desertion, and a cross-bill alleging non-support.
The evidence tends to show that the wife was the daughter of well-to-do parents residing in Jefferson City, Missouri; that the husband was a printer with no means and with 'an earning capacity of from ten to eighteen dollars per week. They were married in January, 189Y, at the home of the wife’s parents where they continued to reside several months after the marriage. They then came to the city of St. Louis and lived with plaintiff’s grandmother for some time, after which the defendant returned to the home of her parents *506where she remained for over a year. Plaintiff went from St. Louis to Joplin, Missouri and his wife followed him. They boarded for eight or ten weeks, when defendant again returned home, for a few months and then again returned to Joplin, where she and her husband set up housekeeping on the installment plan. Plaintiff was earning from ten to twelve dollars per week which proved insufficient to keep the wolf from the door and defendant by permission of her husband again returned to the home of her father in Jefferson City. A little unpleasantness preceded her departure, and after she returned to her parents communication between her and her husband practically ceased and defendant refused to return to Joplin to live with plaintiff. After a time plaintiff returned to St. Louis, found employment at eighteen dollars per week and again tried to induce the defendant to come to St. Louis and live with him at his grandmother’s. This she refused to do. Her objection was to living with the grandmother of the plaintiff, for the reason, as she stated, that they did not get along well together. Plaintiff testified that his wife and his grandmother had had no trouble when they were living together in the same house.
There was one child born of the marriage, a girl three years old.
The weight of the evidence is that the plaintiff has never contributed anything to the support of his wife or child; that both have been supported by the wife’s father.
The learned trial judge found the wife had abandoned the husband and concluded his memorandum with the following significant clause:
“It is plain that this is a case where a young woman, accustomed to the luxuries of life provided by well-to-do parents, marries a young man whose poverty soon drives away the love she had, or thought she had for him, and stands between them like a specter.
“The plaintiff will be granted a decree of divorce.”
*507We think it is plain from the evidence that the plaintiff is not now able, and has no reasonable prospects of being able in the near future, to maintain his wife in anything lite the style and comfort that will satisfy her habits and tastes; that should they go together, the Joplin experiment would soon be repeated. The evidence shows not only a want of affection between them but a disgust on the part of the defendant with her marital experience with the plaintiff, and a settled purpose on her part not to resume the marital relation with him while present conditions exist. This is desertion.
Some complaint is made to the ruling of the court in respect to the admission and exclusion of evidence. These errors, if errors they were, were of no importance and were nonprejudicial. We think the trial court carefully weighed the evidence and came to a correct conclusion.
The defendant has the custody of the child as she should have. The order prohibiting its removal from the State is not a final one and may be modified should the situation of the mother and the good of the child require it, but no such necessity is shown to exist at present.
The cross-bill failed to state any statutory ground for a divorce. Non-support when there is no means or ability to support furnishes no legal ground for separation and divorce.
The judgment is affirmed.
Barclay and Goode, JJ., concur.